Exhibit 10.2

January 24, 2012

William J. Lansing

22 Starwood Drive

Woodside, CA 94062

Dear Will:

This letter agreement (the “Agreement”) confirms our discussions regarding our
offer for you to join Fair Isaac Corporation (the “Company”) as President and
Chief Executive Officer of the Company, effective January 27, 2012, and sets out
the terms and conditions of your employment with the Company, as follows:

 

Title: During the Term, you will serve as the Company’s President and Chief
Executive Officer and the Nominating Committee of the Board of Directors of the
Company (the “Board”) will nominate you annually to serve as a member of the
Board.

 

Term: The term of your employment as President and Chief Executive Officer of
the Company under the terms and conditions of this Agreement shall be for a
period commencing on January 27, 2012 and ending on January 26, 2017 (the
“Initial Term”), unless earlier terminated by either party as provided in this
Agreement. Following the Initial Term, your employment with the Company under
the terms and conditions of this Agreement shall automatically be renewed for
successive one year periods (each a “Renewal Term”) on January 27 of each year,
unless terminated by either party on at least one hundred and eighty (180) days’
written notice to the other party prior to the end of the Initial Term or any
Renewal Term thereof. The period of your employment with the Company under the
terms and conditions of this Agreement (including during the Initial Term and
any Renewal Term) is referred to as the “Term.”

 

Responsibilities:

During your employment with the Company as President and Chief Executive
Officer, you will report directly to the Board and will be responsible for the
overall operations and direction of the Company. You agree to serve the Company
faithfully and to the best of your ability, and to devote your full working
time, attention and efforts to the business of the Company. You may participate
in charitable activities and personal investment activities to a reasonable
extent, and you may serve as a director of business and civic organizations (and
retain compensation from same) as



--------------------------------------------------------------------------------

approved by the Board so long as such activities and directorships do not
interfere with the performance of your duties and responsibilities to the
Company. In this regard, the Board approves your current directorships listed on
Exhibit A attached hereto; provided, however, that you must re-seek approval
from the Board for your continued service as a director of any of the companies
listed on Exhibit A if any such company becomes listed or traded on a national
securities exchange or publicly traded in the over-the-counter market and
provided further that the Board retains its right to revoke its approval of
these directorships if such involvement interferes with the performance of your
duties and responsibilities to the Company.

 

Representation: By accepting your employment with the Company under this
Agreement and signing below, you represent and confirm that you are under no
contractual or legal commitments that would prevent you from fulfilling your
duties and responsibilities to the Company as President and Chief Executive
Officer.

 

Base Salary: During the Term, you will be paid a base salary at the rate of
$675,000.00 per year for services performed, in accordance with the regular
payroll practices of the Company with annual review by the Compensation
Committee of the Board (the “Committee”). Your performance and base salary will
be reviewed by the Committee annually during the first quarter of each fiscal
year and may be adjusted upward from time to time in the discretion of the
Committee, but will not be reduced during the Term. After any such increase, the
reference to base salary in this Agreement shall mean such increased amount.

 

Incentive Bonus: You will participate in the Company’s Management Incentive
Plan, as may be amended by the Committee from time to time (the “MIP”). Under
the MIP, for each full fiscal year of the Company that you are employed during
the Term, you will be eligible for an annual incentive award opportunity payable
from 0% to 200%, with a target award equal to 100%, of your annual base salary
at the rate in effect at the end of such fiscal year, pursuant to the terms and
conditions established by the Committee from time to time. For the Company’s
fiscal year 2012, your annual incentive award under the MIP may be prorated
based on partial year performance and achievement of objectives established
under the MIP for such fiscal year; provided you are guaranteed to receive an
annual incentive award under the MIP for the Company’s fiscal year 2012 of no
less than $450,000.00, less applicable taxes, provided you remain actively
employed by the Company as of the regular annual payout date for incentive
bonuses under the MIP for the Company’s fiscal year 2012. Objectives will be
established during the first quarter of the fiscal year. Any annual incentive
bonus earned for a fiscal year will be paid to you by December 31 of the
calendar year in which such fiscal year ends.

 

2



--------------------------------------------------------------------------------

Annual Equity: For each fiscal year of the Company that you are employed during
the Term (other than fiscal year 2012), you will be eligible for an annual
equity grant based on achievement of objectives established by the Committee,
and on such other terms established by the Committee. In accordance with the
policies and practices of the Company, some or all of such annual equity grant
may be in the form of restricted stock units, performance share units, or other
equity that is an economic equivalent to an option award. Such equivalency will
be determined by the Company in its sole discretion.

 

Initial Equity: The Company shall grant to you, on January 27, 2012, or, if
later, your start date (the “Date of Grant”), a non-statutory stock option to
purchase 150,000 shares of the common stock of the Company (the “Option”). The
Option will have an exercise price equal to the closing sale price of a share of
common stock on the Date of Grant, will be subject to four-year ratable vesting
(except for such earlier vesting as otherwise provided in the Management
Agreement or in the applicable grant agreement) and will have a term of seven
years. The Company also shall grant to you, on the Date of Grant, 50,000
Restricted Stock Units (“RSUs”). The RSUs also will be subject to four-year
ratable vesting (except for such earlier vesting as otherwise provided in the
Management Agreement or in the applicable grant agreement). The Option and RSUs
will be granted under and subject to the terms of the Company’s 1992 Long-Term
Incentive Plan (except for Article 13) and in the form of the equity award
agreements attached hereto. Any vested RSUs will be settled in the form of
shares of common stock delivered to you within fifteen (15) days of vesting. In
addition, the Company confirms that the termination of the 1992 Long-Term
Incentive Plan will not affect the Option and RSU grants made thereunder.

In addition, the Company shall grant to you, on the Date of Grant, a Performance
Share Unit (“PSU”) award with a target value of 50,000 shares of common stock of
the Company and a maximum value of 100,000 shares (subject to appropriate
adjustment for corporate events). Depending on the Company’s satisfaction of
certain performance metrics during the Company’s 2012 fiscal year, as identified
in your PSU award agreement, the actual number of units that will be deemed
earned may range from zero up to 100,000 (subject to appropriate adjustment for
corporate events). The amount of earned shares will be based on the formula in
the award agreement and will not be subject to reduction under Section 12(b) of
the 2012 Long-Term Incentive Plan. Upon completion of fiscal year 2012 (except
for such earlier vesting as otherwise provided in the Management Agreement or in
the applicable award agreement), one-quarter of the units that have been earned
through satisfaction of the performance metrics will be vested, and the
remaining three-quarters of the earned units will vest ratably over the
following three years. Each vested unit will be settled in one share of common
stock. The PSUs will be granted under and subject to the terms of the Company’s
2012 Long-Term Incentive Plan, which has been adopted by the Board but not yet
approved by the Company’s stockholders. If the Company’s stockholders do not
approve the 2012 Long-Term Incentive Plan at the 2012 Annual Meeting to be held
on February 7, 2012, the PSU award will be rescinded.

 

3



--------------------------------------------------------------------------------

Benefits:    During your employment with the Company, you (and your eligible
dependents) will be eligible to participate in the employee benefit plans and
programs generally available to other executive officers of the Company, and in
such other employee benefit plans and programs to the extent that you meet the
eligibility requirements for each individual plan or program and subject to the
provisions, rules and regulations applicable to each such plan or program as in
effect from time to time. The plans and programs of the Company may be modified
or terminated by the Company in its discretion. Business and Other Expenses:   
The Company will reimburse you promptly for all business expenses incurred by
you in connection with the performance of your duties for the Company, subject
to the Company’s normal business expense and travel policies and procedures. In
addition, the Company will reimburse you for the legal fees incurred by you in
the review and negotiation of this Agreement and related agreements and
documentation, subject to a cap of $25,000.00. Such payment or reimbursement
will be made within thirty (30) days after submission by you of documentation of
such legal fees, but not later than April 30, 2012. Finally, for fiscal year
2012 and each fiscal year thereafter during the Term, the Company shall
reimburse you for the reasonable costs associated with financial planning and/or
personal income tax preparation and accounting services, subject to the
Company’s normal policies and procedures for expense verification and
documentation, up to a maximum dollar amount of $25,000.00 per year. Such
reimbursement will be made within thirty (30) days after submission by you of
appropriate documentation of such fees and expenses. Vacation:    During your
employment with the Company, you will receive vacation time off in accordance
with the policies and practices of the Company. Vacation time shall be taken at
such times so as not to unduly disrupt the operations of the Company. Office
Location:    Your employment will be based at the Company’s office in San Jose,
California. Of course, in your position regular travel will be required in the
course of performing your duties and responsibilities as President and Chief
Executive Officer of the Company.

 

4



--------------------------------------------------------------------------------

Inventions Agreement: As a condition of your employment with the Company and of
receiving payments and benefits in accordance with this Agreement, you will be
required to sign the enclosed Proprietary Information and Inventions Agreement
(the “PIIA”), the terms of which are incorporated herein by reference.

 

Change in Control: In order to provide inducement for you (1) to remain in the
service of the Company in the event of any proposed or anticipated change in
control of the Company and (2) to remain in the service of the Company in order
to facilitate an orderly transition in the event of a change in control of the
Company, you and the Company will enter into a Management Agreement dated as of
January 24, 2012 (the “Management Agreement”), the terms of which are
incorporated herein by reference (except that terms defined in the Management
Agreement apply only to the use of such terms in the Management Agreement, and
terms defined in this Agreement apply only to the use of such terms in this
Agreement).

 

Termination: Either you or the Company may terminate the employment relationship
during the Term or after the Term at any time and for any reason. Upon
termination of your employment by either party for any reason, you will promptly
resign any and all positions you then hold as officer or director of the Company
or any of its affiliates.

 

Severance:

In case of involuntary termination of your employment by the Company without
Cause prior to the end of the Initial Term or prior to the end of any Renewal
Term then in effect or in the case of voluntary resignation of your employment
for Good Reason prior to the end of the Initial Term or prior to the end of any
Renewal Term then in effect (each a “Qualifying Termination”), the Company will
pay you as severance pay an amount equal to two (2) times the sum of (a) your
annual base salary at the rate in effect on your last day of employment (but in
no event less than $675,000.00) plus (b) the annual incentive bonus last paid to
you preceding the Qualifying Termination (if the Qualifying Termination occurs
prior to your receipt of your incentive bonus under the MIP for the Company’s
fiscal year 2012, then the total incentive bonus payment under this subparagraph
(b) shall be $450,000.00). In addition, upon a Qualifying Termination, if you
(and, if applicable, your eligible dependents), complete and return the forms
necessary to elect COBRA continuation coverage to the COBRA administrator for
the group health plan in which you participate at the time of your Qualifying
Termination, then the Company will provide you and your eligible dependents with
COBRA continuation coverage at no cost to you, for a period of eighteen (18)
months following the effective date of termination of your employment, provided
you remain eligible for COBRA. This continuation coverage will be provided only
with respect to your base

 

5



--------------------------------------------------------------------------------

 

medical, dental, vision and Employee Assistance Program coverage under the group
health plan in which you receive COBRA continuation coverage (and in Minnesota
only, this applies to basic life insurance coverage), and shall not apply to any
medical expense reimbursement account, dental care plan, vision care plan, or
other arrangement for which you may be entitled to COBRA continuation coverage.
To the extent necessary in order for you to avoid being subject to tax under
section 105(h) of the Code (as defined below) on any payment or reimbursement of
group medical, dental or other group health care expenses made to you or for
your benefit pursuant to this paragraph, the Company shall impute as taxable
income to you an amount equal to the COBRA continuation coverage cost described
above.

Payment by the Company of any severance pay or premium reimbursements under this
paragraph will be conditioned upon you (1) signing and not revoking a full
release of all claims against the Company, its affiliates, officers, directors,
employees, agents and assigns, in the form attached to this Agreement as Exhibit
B (as modified for changes required by applicable law), and delivering such
signed release to the Company within the period specified in Exhibit B,
(2) complying with your obligations under the PIIA or any other written
agreement between you and the Company entered into on or after the date of this
Agreement and then in effect, (3) cooperating with the Company in the transition
of your duties, and (4) agreeing not to disparage or defame the Company, its
affiliates, officers, directors, employees, agents, assigns, products or
services as set forth in Exhibit B. Subject to your execution and non-revocation
of the release in the form attached hereto as Exhibit B and delivery of such
signed release within forty-five (45) days after your “separation from service”
as determined under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and all notices, rulings and other
guidance issued by the Internal Revenue Service interpreting same (“Section
409A”) and your compliance with the other conditions identified above, any
severance payable to you under this Agreement will be paid to you in a lump sum
on the 70th day following your “separation from service” as determined under
Section 409A.

For purposes of this Agreement, “Cause” and “Good Reason” have the following
definitions:

“Cause” means a determination in good faith by the Board of the existence of one
or more of the following: (i) commission by you of any act constituting a
felony; (ii) any intentional and/or willful act of fraud or material dishonesty
by you related to, connected with or otherwise affecting your employment with
the Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company, which failure, neglect or

 

6



--------------------------------------------------------------------------------

refusal has not been cured within fifteen (15) days after written notice thereof
to you from the Board; or (iv) a material breach by you of the Company’s
material policies or codes of conduct or of your material obligations under the
PIIA or other written agreement between you and the Company entered into on or
after the date of this Agreement and then in effect, which has not been cured
within fifteen (15) days after written notice thereof to you from the Board.

“Good Reason” means any one or more of the following occur without your prior
written consent: (i) the assignment to you of material duties inconsistent with
your status or position as President and Chief Executive Officer of the Company,
or other action that results in a material diminution in your status or
positions; (ii) the relocation of your principal office for Company business to
a location more than fifty (50) miles from the Company’s office in San Jose,
California; or (iii) material breach by the Company of any terms or conditions
of this Agreement, including, without limitation, your being required to report
to someone other than directly to the Board (or the successor of the Board) and
removal of you as President or Chief Executive Officer of the Company, which
breach has not been caused by you and which has not been cured by the Company
within fifteen (15) days after written notice thereof to the Company from you;
or (iv) the failure of the Company to obtain agreement from any successor to
assume and agree to perform this Agreement, unless this Agreement is otherwise
assumed by any successor by operation of law. A termination for Good Reason
shall not take effect unless the following provisions are satisfied. You shall
notify the Company within ninety (90) days after the later of the occurrence of
the event giving rise to Good Reason or your learning of such event, specifying
such act or acts. The Company shall have thirty (30) days after such notice has
been given to cure such conduct. If the Company fails to cure such condition,
then you shall be entitled to resign for Good Reason, provided such resignation
shall be no later than 180 days after the occurrence of the event giving rise to
your right to so resign.

In the event of termination of your employment by the Company for Cause,
resignation by you other than for Good Reason, or termination due to your death
or any disability for which you are qualified for benefits under the Company’s
group long-term disability program, the Company’s only obligations hereunder
shall be those obligations set forth immediately below in this paragraph. For
any termination of your employment, you shall be entitled to (i) such
compensation and any benefits (including any vested equity awards) as are earned
by you or accrued or vested through the date of termination of employment,
(ii) reimbursement of your business expenses incurred through the date of
termination, subject to the Company’s normal business expense and travel
policies and procedures; (iii) payments or benefits due to you pursuant to any
applicable plan, policy, arrangement of, or agreement with, the Company or any
of its affiliates; and (iv) your rights under the Indemnification Agreement, the
Company’s (or any successor’s) charter documents or pursuant to applicable law
or to be covered under any applicable directors’ and officers’ insurance
policies.

 

7



--------------------------------------------------------------------------------

In the event that you receive any payment or benefit under the Management
Agreement following termination of your employment, you shall not be entitled to
receive a comparable payment or benefit under this Agreement so as to prevent
any duplication of any payments or benefits under this Agreement and the
Management Agreement.

 

Indemnification: The Company will indemnify you in connection with your duties
and responsibilities for the Company, as set out in the Indemnification
Agreement dated as of the same date as this Agreement (the “Indemnification
Agreement”). For purposes of this Agreement and Exhibit B, any reference to
“Indemnification Agreement” shall include any current indemnification agreement
you have with the Company.

 

Taxes: The Company may withhold from any compensation payable to you in
connection with your employment such federal, state and local income and
employment taxes as the Company shall reasonably determine are required to be
withheld pursuant to any applicable law or regulation. You acknowledge and agree
that the Company has made no assurances or representations to you regarding the
tax treatment of any consideration provided for in this Agreement and that the
Company has advised you to obtain your own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company or any tax
liabilities for you that are the direct result of the Company failing to make
payments or to provide other consideration hereunder in accordance with the
terms of this Agreement, you shall be responsible for payment of any and all
taxes owed in connection with the consideration provided for in this Agreement.

 

No Mitigation/

No Offset: In the event of any termination of your employment, you shall be
under no obligation to seek other employment or otherwise mitigate damages.
There shall be no offset against, or any recoupment of, any amounts, benefits or
entitlements due to you hereunder on account of any remuneration or other
benefit earned or received by you from subsequent employment. As such, Article
13 of the 1992 Long-Term Incentive Plan shall not apply to your awards.

 

Binding Nature:

As of the date first written above, this Agreement is intended to bind and inure
to the benefit of and be enforceable by you and the Company and their respective
successors, assigns, heirs, executors and administrators, except you may not
assign your rights or obligations hereunder without the prior written consent of
the Company (provided that if you should die while any payment, benefit or
entitlement is due to you hereunder, such payment,

 

8



--------------------------------------------------------------------------------

benefit or entitlement shall be paid to your designated beneficiary, or, if
there is no designated beneficiary, to your estate). In addition, no rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company without your prior written consent, except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Company is not the continuing entity, or a sale, liquidation or
other disposition of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law.

 

Applicable Law: This Agreement shall be interpreted and construed in accordance
with the laws of the State of Minnesota.

 

Section 409A: The parties hereto intend that all payments and benefits to be
made or provided to you will be paid or provided in compliance with all
applicable requirements of Section 409A (as defined above), and the provisions
of this Agreement shall be construed and administered in accordance with and to
implement such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement.

(a) All payments to be made to you hereunder, to the extent they constitute a
deferral of compensation subject to the requirements of Section 409A (after
taking into account all exclusions applicable to such payments under
Section 409A), shall be made no later, and shall not be made any earlier, than
at the time or times specified herein or in any applicable plan for such
payments to be made, except as otherwise permitted or required under
Section 409A.

(b) The date of your “separation from service”, as defined in Section 409A (and
as determined by applying the default presumptions in Treas. Reg.
§1.409A-1(h)(1)(ii)), shall be treated as the date of your termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to you related to your termination of employment and that is
properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment under
Section 409A.

(c) To the extent any payment or delivery otherwise required to be made to you
hereunder on account of your separation from service is properly treated as a
deferral of compensation subject to Section 409A after taking into account all
exclusions applicable to such payment and delivery under Section 409A, and if
you are a “specified employee” under Section 409A at the time of your separation
from service, then such payment and delivery shall not be made prior to the
first business day after the earlier of (i) the expiration of six

 

9



--------------------------------------------------------------------------------

months from the date of your separation from service, or (ii) the date of your
death (such first business day, the “Delayed Payment Date”). On the Delayed
Payment Date, there shall be paid or delivered to you or, if you have died, to
your estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.

(d) In the case of any amounts payable to you under this Agreement that may be
treated as payable in the form of “a series of installment payments”, as defined
in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive such payments shall
be treated as a right to receive a series of separate payments for purposes of
Treas. Reg. §1.409A-2(b)(2)(iii).

(e) To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement would be considered deferred compensation under Section 409A
(after taking into account all exclusions applicable to such reimbursements and
benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Company as soon as practicable after such expense has been incurred,
but in any event no later than December 31st of the year following the year in
which you incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

Section 280G: Section 3 of the Management Agreement is incorporated in full into
this Agreement and shall apply to any payment, benefit or entitlement paid or
provided to you (or to be paid or so provided) hereunder or otherwise as if such
payment, benefit or entitlement had been paid under the Management Agreement.

 

Notices: Any notice, request or other communication required under this
Agreement shall be in writing and shall be deemed to have been given (i) when
delivered personally, or (ii) two days after having been sent by a recognized
courier, provided written acknowledgement of receipt is obtained. Any such
notices, requests or other communications shall be given to the Company, at Fair
Isaac Corporation, Attn: General Counsel, 901 Marquette Avenue, Suite 3200,
Minneapolis, MN 55402, and to you at your home address in the Company’s files
(or to any other address the party provides in accordance with this notice
provision).

 

10



--------------------------------------------------------------------------------

Entire Agreement: This Agreement, the PIIA, the Indemnification Agreement and
the Management Agreement constitute the entire agreement between the parties
with respect to the subject matter hereto, and supersede all prior discussions,
agreements and negotiations between you and the Company with respect to the
subject matter hereof. No amendment or modification of this Agreement will be
effective unless made in writing and signed by you and an authorized officer or
director of the Company. Any waiver of this Agreement will only be effective if
signed by the party against whom the waiver is being enforced (which in the case
of the Company shall be an authorized officer or director). No waiver by any
party of any breach of any condition or provision of this Agreement shall be
deemed a waiver of any similar or dissimilar condition or provision at the same
or any prior or subsequent time.

[signature page follows]

 

11



--------------------------------------------------------------------------------

We look forward to your joining the Company. If you have any questions about the
terms of this Agreement, please contact Rich Deal.

Sincerely,

/s/ Margaret L. Taylor

Margaret (Peggy) Taylor

Compensation Committee Chair

Enclosures:

 

•  

Exhibit A

 

•  

Form of Release attached hereto as Exhibit B

 

•  

Management Agreement

 

•  

Proprietary Information and Inventions Agreement

 

•  

Indemnification Agreement

 

•  

Form of Non-Statutory Stock Option Agreement attached hereto as Exhibit C

 

•  

Form of Restricted Stock Units Agreement attached hereto as Exhibit D

 

•  

Form of Performance Share Units Agreement attached hereto as Exhibit E

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation commencing on January 27, 2012 as set forth above.

 

/s/ William J. Lansing     

January 24, 2012

William J. Lansing      Dated

 

12



--------------------------------------------------------------------------------

Exhibit A

Rightnow Technologies

Avangate

Syndero



--------------------------------------------------------------------------------

Exhibit B

RELEASE BY WILLIAM J. LANSING

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A. I, me, and my include both me (William J. Lansing) and anyone who has or
obtains any legal rights or claims through me.

 

  B. FIC means Fair Isaac Corporation, any company related to Fair Isaac
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FIC; the present and past officers, directors, committees,
shareholders, and employees of FIC; any company providing insurance to FIC in
the present or past; the present and past fiduciaries of any employee benefit
plan sponsored or maintained by FIC (other than multiemployer plans); the
attorneys for FIC; and anyone who acted on behalf of FIC or on instructions from
FIC.

 

  D. Agreement means the letter agreement between me and FIC dated January 24,
2012, including all of the documents attached to such agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether I now know about such rights or not, including without
limitation:

 

  1. all claims arising out of or relating to my employment with FIC or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Family
and Medical Leave Act, the Fair Credit Reporting Act, the Minnesota Human Rights
Act, the California Fair Employment and Housing Act, the Minneapolis Civil
Rights Ordinance, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);



--------------------------------------------------------------------------------

  4. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;

 

  6. all rights I have under California Civil Code section 1542, which states
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor;”

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification (and advancement of expenses) from FIC
as a current or former officer, director or employee of FIC, including pursuant
to the Indemnification Agreement (as defined in the Agreement), or to be covered
under any applicable directors’ and officers’ insurance policies; any claims for
payments, entitlements or benefits due me under the Agreement or the Management
Agreement (as defined in the Agreement), if applicable, subject to any terms or
conditions under the Agreement or the Management Agreement, if applicable; or
any claims I may have for earned and accrued benefits under any employee benefit
plan sponsored by the Company in which I am a participant as of the date of
termination of my employment with FIC or pursuant to any long-term incentive or
equity plan or award agreement.

Consideration. I am entering into this Release in consideration of FIC’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FIC as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement



--------------------------------------------------------------------------------

if I did not sign this Release. The consideration is in addition to anything of
value that I would be entitled to receive from FIC if I did not sign this
Release or if I rescinded this Release. I acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
of this Release) by virtue of any employment by the Company.

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary and appropriate to formalize and complete the applicable
corporate records; (ii) reasonably consult with the Company regarding business
matters that I was involved with while employed by the Company; and (iii) unless
adverse to my legal interests, be reasonably available, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that I may have knowledge
of by virtue of my employment by or service to the Company. In performing my
obligations under this paragraph to testify or otherwise provide information, I
will honestly, truthfully, forthrightly, and completely provide the information
requested, volunteer pertinent information and turn over to the Company all
relevant documents which are or may come into my possession. In addition, the
Company agrees to reimburse me any expenses incurred by me in connection with
such cooperation, including the costs of separate legal representation if such
representation is warranted by the circumstances. Any such reimbursements
hereunder shall be paid promptly but in all events in accordance with clause
(e) of the section entitled “Section 409A” in the Agreement.

My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated January 24, 2012. I will
not intentionally defame or disparage the reputation, products, or services of
FIC, or the reputation or character of FIC’s directors and senior officers by
making a defamatory or disparaging comment which is likely to become public, and
I will refrain from making defamatory or disparaging public comments about the
Company except upon the express written consent of a senior officer of FIC.
Notwithstanding the foregoing, nothing in this paragraph shall prevent me from
(x) responding publicly to incorrect, disparaging or derogatory public
statements about me to the extent reasonably necessary to correct or refute such
public statement or (y) making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
the Agreement, the Management Agreement, this Release or any other written
agreement between me and FIC or (ii) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order me to disclose
or make accessible such information.

Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me with respect to My Claims. In
fact, the Company denies that it is responsible or legally obligated to me for
My Claims, denies that it engaged in any unlawful or improper conduct toward me,
and denies that it treated me unfairly.



--------------------------------------------------------------------------------

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FIC, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FIC it will
not be valid and FIC will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FIC will not be obligated to provide the
consideration described in the Release.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within 45 days after my separation from service date. To rescind
my acceptance, I must deliver a written, signed statement that I rescind my
acceptance to FIC by hand or by mail within the 15-day rescission period. All
deliveries must be made to FIC at the following address:

Sr. Vice President of Human Resources

Fair Isaac Corporation

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FIC at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, changed or modified except by an
instrument in writing signed by an authorized representative of FIC and by me. I
also agree that no waiver shall be effective except if made in writing signed by
the party giving the waiver (meaning, in the case of FIC, an authorized
representative of FIC)

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.



--------------------------------------------------------------------------------

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

      Dated:                         William J. Lansing        

Accepted and agreed by

Fair Isaac Corporation

 

  Name:      Title:     Dated:    